13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK

D. GEORGE SWEIGERT Case No.: 1:18-cv-08653-VEC-SDA
Plaintiff,

DEFENDANT’S FIRST REQUEST FOR
PRODUCTION OF DOCUMENTS

VS.

JASON GOODMAN,

Defendant

 

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

Defendant Jason Goodman Pro Se, pursuant to Rules 26 and 34 of the Federal
Rules of Civil Procedure (the “Rules”), hereby requests that Plaintiff, D. George Sweigert
("Sweigert”), produce the following documents for inspection and copying within the time

prescribed by the Rules:

   

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 1

 

 
10

1]

12

13

14

15

16

17

18

19

20

2]

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 2 of 15

DEFINITIONS AND INSTRUCTIONS

1. The term “document” shall mean and include all written and graphic
matter of every kind and description, whether written or produced or transmitted by computer,
typewriter, printer, photocopier or other machine or by hand, whether in printed form or on
computer disk, and whether in the actual or constructive possession, custody or control of you,
including, without limitation, any and all files, records, disks, emails, text messages, instant
messages, iMessages, direct messages, letters, correspondence, memoranda, notes, statements,
transcripts, workpapers, sound recordings, cds, dvds, videotapes, charts, reports, books, ledgers,
registers, books of account, account statements, financial statements, checks, check stubs,
deposit receipts, and any other written or graphic record of any kind, whether or not such
documents are claimed to be privileged from discovery on any ground.

2. “You” and “your” shall mean the person or entity to whom/which this
request or subpoena is directed, including his, her, their or its agents, representatives, employees,
attorneys, experts, investigators, insurers or anyone acting on behalf of the foregoing.

3. “Person” or “person” means any individual, sole proprietorship,
partnership (general or limited), limited liability company, limited liability partnership,
corporation, association, trust or other entity.

4. “Relating to” means to refer to, reflect, pertain to, or in any manner be
connected with the matter discussed.

5. “Plaintiff’ means Plaintiff, D. George Sweigert, including any agent,

representative or employee of Plaintiff.

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 2

 
Ww

10

Il

12

13

15

16

17

18

19

20

21

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 3 of 15

6. “Goodman” means Defendant, Jason Goodman, including any agent,
representative, or employee of Goodman.

7. “Identify” or “identification”, when used in reference to a person, means
to state their full name, their present or last known home and business addressees) and their
present or last known home and business telephone number(s). “Identify” or “identification”,
when used in reference to a document, means to state or specify the type of document, e.g. letter,
memoranda, etc., its date, its author, signer, addressee, its contents, and any other information
necessary to identify the document for purposes of an interrogatory, request for production of
documents or subpoena duces tecum. As an alternative to identifying the document, a copy may
be attached to your answer. If any such document was but is no longer in your possession or
subject to your control, state what happened to the document. “Identify” or “identification”,
when used in reference to a communication, representation or discussion, means to state the
person(s) to whom such communication was made, the medium of communication, ¢.g., letter,
telephone, fax, email, etc., the date of such communication, and the subject matter and substance
of such communication.”

8. “Describe” means state what is requested to be described, including all
facts and opinions known and held regarding what is requested to be described, and (I) the
identity of each person involved or having knowledge of each fact or opinion relating to what is
described, (II) the identity of each document evidencing the answer given or relating to what is
disclosed in the answer given, and (III) all relevant or material dates or time periods.

9. If you consider any document called for by a request for production of
documents to be privileged from discovery, include in your answer/response a list of the
documents withheld, identifying each document by date, author, addressee, all recipients, all

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 3

 
10

1]

12

14

15

16

17

18

19

21

22

23

24

25

26

27

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 4 of 15

persons who have seen the document, the title and a brief description of the subject matter which
will allow for a determination whether the document is privileged. Finally, you should state the

grounds upon which each document is claimed to be privileged.

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 4

 

 
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 5 of 15

REQUEST FOR PRODUCTION OF DOCUMENTS

Plaintiff requests Goodman to produce complete and genuine copies of the
following:

UNLESS OTHERWISE NOTED, THE FOLLOWING REQUEST FOR
PRODUCTION OF DOCUMENTS SEEKS DOCUMENTS AND ELECTRONICALLY
STORED INFORMATION FOR THE TIME PERIOD BETWEEN JANUARY 1, 2017 AND

THE PRESENT (the “RELEVANT PERIOD”) IF SWEIGERT HAS NO DOCUMENTS
RESPONSIVE TO THE FOLLOWING REQUESTS, THE ANSWER SHOULD CLEARLY

STATE “NONE” OR “NO DOCUMENTS”.

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 5

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 6 of 15

1. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and George Webb Sweigert (“Webb”) relating to Defendant or
others relevant to this action, including, without limitation, all emails, text messages,
direct messages, iMessages, voicemails, letters and correspondence.

2. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Robert David Steele (“Steele”) relating to Defendant or others
relevant to this action, including, without limitation, all emails, text messages, direct
messages, iMessages, voicemails, letters and correspondence.

All documents that evidence, constitute, contain or reflect communications between

Go

or about Sweigert and Steven S. Biss (“Biss”) relating to Defendant or others relevant
to this action, including, without limitation, all emails, text messages, direct
messages, iMessages, voicemails, letters and correspondence.

4. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Tanya Cornwell (“Cornwell”) relating to Defendant or others
relevant to this action, including, without limitation, all emails, text messages, direct
messages, iMessages, voicemails, letters and correspondence.

5. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Steve Outtrim (“Outtrim”) relating to Defendant or others
relevant to this action, including, without limitation, all emails, text messages, direct
messages, iMessages, voicemails, letters and correspondence.

6. All documents that evidence, constitute, contain or reflect communications between

or about Sweigert and Manuel Chavez III (“Chavez”) relating to Defendant or others

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 6

 
wo

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 7 of 15

10.

11.

relevant to this action, including, without limitation, all emails, text messages, direct
messages, iMessages, voicemails, letters and correspondence.

All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Thomas Schoenberger (“Schoenberger”) relating to Defendant
or others relevant to this action, including, without limitation, all emails, text
messages, direct messages, iMessages, voicemails, letters and correspondence.

All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Susan Lutzke, aka Susan Holmes, aka Queen Tut (“Holmes”)
relating to Defendant or others relevant to this action, including, without limitation,
all emails, text messages, direct messages, iMessages, voicemails, letters and
correspondence.

All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Oakey Marshall Richards, Richard Stone, aka Rock Hudson,
aka Deep Uranium (“Richards”) relating to Defendant or others relevant to this
action, including, without limitation, all emails, text messages, direct messages,
iMessages, voicemails, letters and correspondence.

All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Tyroan Simpson aka Frank Bacon (“Simpson”) relating to
Defendant or others relevant to this action, including, without limitation, all emails,
text messages, direct messages, iMessages, voicemails, letters and correspondence.
All documents that evidence, constitute, contain or reflect communications between

or about Sweigert and Marcus Conte aka Marcus Goodwin (“Conte”) relating to

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 7

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 8 of 15

Defendant or others relevant to this action, including, without limitation, all emails,
text messages, direct messages, iMessages, voicemails, letters and correspondence.

12. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Nathan Stolpman aka Lift the Veil aka LTV (“Stolpman”)
relating to Defendant or others relevant to this action, including, without limitation,
all emails, text messages, direct messages, iMessages, voicemails, letters and
correspondence.

13. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Quinn Michaels aka Corey Aiken (“Michaels”) relating to
Defendant or others relevant to this action, including, without limitation, all emails,
text messages, direct messages, iMessages, voicemails, letters and correspondence.

14. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Dean Fougere aka Titus Frost (“Fougere”) relating to
Defendant or others relevant to this action, including, without limitation, all emails,
text messages, direct messages, iMessages, voicemails, letters and correspondence.

15. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Mari Rapp (“Rapp”) relating to Defendant or others relevant to
this action, including, without limitation, all emails, text messages, direct messages,
iMessages, voicemails, letters and correspondence.

16. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Jacquelyn Weaver (“Weaver”) relating to Defendant or others
relevant to this action, including, without limitation, all emails, text messages, direct
messages, iMessages, voicemails, letters and correspondence.

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 8

 
10

1]

12

13

14

15

16

7

18

20

21

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 9 of 15

17. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Kevin Marsden (“Marsden”) relating to Defendant or others
relevant to this action, including, without limitation, all emails, text messages, direct
messages, iMessages, voicemails, letters and correspondence.

18. All documents that evidence, constitute, contain or reflect communications between
or about Sweigert and Jake Morphonios (“Morphonios’”) relating to Defendant or
others relevant to this action, including, without limitation, all emails, text messages,
direct messages, iMessages, voicemails, letters and correspondence.

19. All documents that mention Defendant or that are of and concerning Defendant.

20. Complete copies of all videos made or produced by Sweigert that mention Defendant
or that are of and concerning Defendant, Defendant’s broadcasts or others relevant to
this action.

21. Electronic copies of all videos made or produced by Sweigert that mention Defendant
or that are of and concerning Defendant, Defendant’s broadcasts or others relevant to
this action.

22. All communications between or about Sweigert and any law enforcement agencies
(including any department of agency thereof) relating to Defendant, including,
without limitation, all emails, text messages, direct messages, recorded calls,
iMessages, voicemails, notes, memoranda, letters, correspondence, notices,
complaints, responses, orders, and any other records.

23. All notes, memoranda and other records of conversations between Goodman and

Webb.

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 9

 

wie
10

1]

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 10 of 15

24. All notes, memoranda and other records of conversations between Goodman and
Steele.

25. All notes, memoranda and other records of conversations between Goodman and
Biss.

26. All notes, memoranda and other records of conversations between Goodman and
Cornwell.

27. All notes, memoranda and other records of conversations between Goodman and
Outtrim.

28. All notes, memoranda and other records of conversations between Goodman and
Chavez.

29. All notes, memoranda and other records of conversations between Goodman and
Schoenberger.

30. All notes, memoranda and other records of conversations between Goodman and
Holmes.

31. All notes, memoranda and other records of conversations between Goodman and
Richards.

32. All notes, memoranda and other records of conversations between Goodman and
Simpson.

33. All notes, memoranda and other records of conversations between Goodman and
Conte.

34. All notes, memoranda and other records of conversations between Goodman and

Stolpman.

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 10

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 11 of 15

35.

40,

4].

42.

44,

45.

All notes, memoranda and other records of conversations between Goodman and

Michaels.

_ All notes, memoranda and other records of conversations between Goodman and

Fougere.

. All notes, memoranda and other records of conversations between Goodman and

Rapp.

. All notes, memoranda and other records of conversations between Goodman and

Weaver.

. All notes, memoranda and other records of conversations between Goodman and

Marsden.

All notes, memoranda and other records of conversations between Goodman and
Morphonios.

A list of all Twitter, YouTube, Facebook, Patreon, Periscope, Google Plus, Bitchute
and/or social media accounts created, maintained or used by Sweigert including
legacy accounts on MySpace or other public or other social media or media sharing
services.

A list of all websites owned and/or operated by Sweigert.

. Acopy of a current resume or CV for Sweigert.

All communications and documents that identify the owner or operator of the
YouTube account Sugar Shine.

Copies of all hidden or “protected” tweets, retweets, replies, likes, shares, comments,
posts, blogs, photographs, videos, messages or written content of any kind or nature

posted by Sweigert (or by any person acting at her direction) at any time on Twitter,

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - I}

 
10

11

13

14

15

16

17

18

19

20

21

22

23

24

25

26

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 12 of 15

Facebook, YouTube, or any other social media network or platform that mention
Plaintiff or that are of and concerning Defendant or related parties.

46. Any calendar or day-timer, written or electronic.

47.

48. All documents received by Sweigert from any third-party, whether in response to a
subpoena duces tecum or otherwise, that relate to the allegations in Plaintiff's Second
Amended Complaint and/or that support any answer or defense to the allegations in
Plaintiffs Second Amended Complaint

49. All documents that evidence, constitute, show or reflect any litigation hold imposed
by Sweigert or any effort by Sweigert to preserve and protect documents and
electronically-stored information, including, without limitation.

50. All documents that evidence, constitute, show or reflect injuries and damages claimed
by Plaintiff in the Second Amended Complaint.

51. All documents that evidence, constitute, show or reflect communications via HAM
radio or other privately operated radio or electronic communication devices with any

parties relevant to the Defendant or this matter.

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

26

27

28

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 13 of 15

THESE REQUESTS ARE CONTINUING IN NATURE AS PROVIDED FOR IN THE RULES
PLAINTIFF HEREBY REQUESTS THAT GOODMAN SUPPLEMENT HIS DISCOVERY
RESPONSES IMMEDIATELY UPON RECEIPT OF ADDITIONAL DOCUMENTS AND

INFORMATION.

I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
Further, I hereby attest that the attached exhibits are accurate and true copies of source
documents as described.

Signed this 5" day of December 2019

 

/ Jason Goodman, Defendant, Pro Sd
{i 252 7" Avenue Apt 6s

New York, NY 10001
(323) 744-7594

 

 

 

DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS - 13

 

 
10

11

12

14

15

16

17

18

19

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 14 of 15

IN THE UNITED STATES DISTRICT'COURT

 

FOR THE SOUTHERN DISTRICT OF NEW YO

PA ay
: Mat oes,

we

D. GEORGE SWEIGERT Case No.: 1:1 8-cv-08653-VEC-SDA
Plaintiff,

VS. CERTIFICATE OF SERVICE

JASON GOODMAN,

Defendant

 

 

 

CERTIFICATE OF SERVICE

I certify that on the 5 day of December 2019, I served true and accurate copies of
the foregoing document to the following persons, either by deposit in the U.S. Mail, addressed as
follows and with the correct first-class postage affixed thereto, or by deposit in the designated

courthouse mailbox, or by hand-delivery as indicated below

Name: Pro Se Section of the U.S. District Court Southern District of New York
Served by

[X] | Hand-delivery

[ ] Deposit in the designated courthouse mailbox

[ ] By deposit in the U.S. Mail addressed as follows:

Name:D. George Sweigert (aka David George Sweiger, aka Dave Acton)

[ ] Hand-delivery

CERTIFICATE OF SERVICE - |

 
10

11

12

13

14

15

16

17

18

19

20

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 117 Filed 12/05/19 Page 15 of 15

[ ] Deposit in the designated courthouse mailbox

[X] By deposit in the U.S. Mail addressed as follows:

D. George Sweigert
General Delivery

Rough and Ready, CA 95975

I hereby attest that the pleadings herein are accurate and true under penalties of perjury.
Further, I hereby attest that the attached exhibits are accurate and true copies of source
documents as described.

Signed this 5" day of December 2019

  

 

/ Jason Goedman, Defendant, Pro Sd
Y 252 7" Avenue Apt 6s
New York, NY 10001

323) 744

MEP RSP IE
CYOWGSOuU!

      

ceee

 

CERTIFICATE OF SERVICE - 2

 
